Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the documents filed on 06/28/2022: 
Claim(s) 1, 10, and 23 (and by extension its/their dependents) have been amended. 
Claim(s) 9, 20 has/have been canceled. 
Claim(s) 1-8, 10-19, and 21-23 is/are pending in this application.
Claim(s) 1-8, 10-19, and 21-23 have been rejected below.
Response to Arguments
Applicant’s arguments/amendments with respect to the 112 rejection have been considered and have successfully overcome the previous 112 rejection. As such the previous 112 rejection is withdrawn.
Applicant’s arguments with respect to the 103 rejection have been considered but are moot because the grounds of rejection in the current action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged the arguments currently presented by applicant.
Claim Rejections - 35 USC § 103
Claim 1-6, 8, 10-17, 19, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avneri (US 2006/0038678) in view of Lambertus (US 2013/0125741).
With respect to claim 1, Avneri teaches a method, control apparatus and non-transitory computer readable storage medium for averting a danger, performed by a control apparatus for an unmanned vehicle and comprises: 
obtaining a plurality of pieces of sensor information (Avneri ¶[15, 50]); 
determining, at least partially depending on the obtained pieces of sensor information, whether a danger exists (Avneri ¶[15, 50]); 
determining, if it is determined that a danger exists, at least one averting measure for averting the danger (Avneri ¶[78]); 
performing or causing the performing of the at least one averting measure (Avneri ¶[79-88]). 
Avneri does not clearly teach: 
wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle or part of the unmanned vehicle to the environment or to an object in the environment and wherein the at least one averting measure which fixes the unmanned vehicle or a part of the unmanned vehicle comprises the following action: 
triggering a fixing mechanism, and wherein, for the fixing mechanism, means are configured to anchor the unmanned vehicle or a part of the unmanned vehicle in the ground and/or to chain the unmanned vehicle or a part of the unmanned vehicle to an environment objects wherein the means configured to chain the unmanned vehicle or a part of the unmanned vehicle to the environment object comprise at least one of a screwing device, a nailing device, an arresting hook, an adhesive bonding device, or a type of automated shackle lock; - performing or causing the performing of the at least one averting measure.

Lambertus teaches a system for an unmanned vehicle (Lambertus Fig. 1 element 12 ¶[43-45]) detecting a danger (Lambertus Fig. 1 element 26 ¶[43-45]) including at least one averting measures wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle to the environment or to an object in the environment (Lambertus Fig. 2 ¶[46-47]); and 
wherein the at least one averting measure which fixes the unmanned vehicle or a part of the unmanned vehicle comprises the following action: triggering a fixing mechanism (Lambertus Fig. 2 ¶[46-47]), and wherein, for the fixing mechanism, means are configured to anchor the unmanned vehicle in the ground and/or to chain the unmanned vehicle to an environment object (Lambertus Fig. 2 ¶[46-47]),
wherein the means configured to chain the unmanned vehicle or a part of the unmanned vehicle to the environment object comprise at least one of a screwing device, a nailing device, an arresting hook, an adhesive bonding device, or a type of automated shackle lock; - performing or causing the performing of the at least one averting measure (Lambertus Fig. 2 ¶[46-47] at least nailing device).
Thus as shown above Avneri teaches a base invention of an unmanned vehicle detecting dangers in an environment and Lambertus teaches averting measures wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle to the environment or to an object in the environment. These two references are analogous to one another because they are both drawn to unmanned vehicles and their control. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Avneri to apply the teachings of Lambertus because the teaching of averting measures wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle to the environment or to an object in the environment taught by Lambertus was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an unmanned vehicle detecting dangers in an environment taught by Avneri to yield the advantage of allowing the unmanned vehicle to handle the threat in an effective manner and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 10, Avneri teaches a control apparatus for an unmanned vehicle, comprising at least one processor and at least one memory containing program instructions, wherein the at least one memory and the program instructions are configured, together with the at least one processor, to cause the apparatus to perform:
obtaining a plurality of pieces of sensor information (Avneri ¶[15, 50]);
determining, at least partially depending on the obtained pieces of sensor information, whether a danger exists (Avneri ¶[15, 50]);
determining, if it is determined that a danger exists, at least one averting measure for averting the danger (Avneri ¶[78]), 
performing or causing the performing of the at least one averting measure (Avneri ¶[79-88]).
Avneri does not clearly teach: 
wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle or part of the unmanned vehicle to the environment or to an object in the environment and wherein the at least one averting measure which fixes the unmanned vehicle or a part of the unmanned vehicle comprises the following action: 
triggering a fixing mechanism, and wherein, for the fixing mechanism, means are configured to anchor the unmanned vehicle or a part of the unmanned vehicle in the ground and/or to chain the unmanned vehicle or a part of the unmanned vehicle to an environment objects wherein the means configured to chain the unmanned vehicle or a part of the unmanned vehicle to the environment object comprise at least one of a screwing device, a nailing device, an arresting hook, an adhesive bonding device, or a type of automated shackle lock; - performing or causing the performing of the at least one averting measure.

Lambertus teaches a system for an unmanned vehicle (Lambertus Fig. 1 element 12 ¶[43-45]) detecting a danger (Lambertus Fig. 1 element 26 ¶[43-45]) including at least one averting measures wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle to the environment or to an object in the environment (Lambertus Fig. 2 ¶[46-47]); and 
wherein the at least one averting measure which fixes the unmanned vehicle or a part of the unmanned vehicle comprises the following action: triggering a fixing mechanism (Lambertus Fig. 2 ¶[46-47]), and wherein, for the fixing mechanism, means are configured to anchor the unmanned vehicle in the ground and/or to chain the unmanned vehicle to an environment object (Lambertus Fig. 2 ¶[46-47]),
wherein the means configured to chain the unmanned vehicle or a part of the unmanned vehicle to the environment object comprise at least one of a screwing device, a nailing device, an arresting hook, an adhesive bonding device, or a type of automated shackle lock; - performing or causing the performing of the at least one averting measure (Lambertus Fig. 2 ¶[46-47] at least nailing device).
Thus as shown above Avneri teaches a base invention of an unmanned vehicle detecting dangers in an environment and Lambertus teaches averting measures wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle to the environment or to an object in the environment. These two references are analogous to one another because they are both drawn to unmanned vehicles and their control. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Avneri to apply the teachings of Lambertus because the teaching of averting measures wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle to the environment or to an object in the environment taught by Lambertus was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an unmanned vehicle detecting dangers in an environment taught by Avneri to yield the advantage of allowing the unmanned vehicle to handle the threat in an effective manner and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 23, Avneri teaches a non-transitory computer readable storage medium including a computer program comprising program instructions which are configured, when executed by at least one processor, to cause an apparatus to perform:
obtaining a plurality of pieces of sensor information (Avneri ¶[15, 50]);
determining, at least partially depending on the obtained pieces of sensor information, whether a danger exists (Avneri ¶[15, 50]);
determining, if it is determined that a danger exists, at least one averting measure for averting the danger (Avneri ¶[78]), 
performing or causing the performing of the at least one averting measure (Avneri ¶[79-88]).
Avneri does not clearly teach: 
wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle or part of the unmanned vehicle to the environment or to an object in the environment and wherein the at least one averting measure which fixes the unmanned vehicle or a part of the unmanned vehicle comprises the following action: 
triggering a fixing mechanism, and wherein, for the fixing mechanism, means are configured to anchor the unmanned vehicle or a part of the unmanned vehicle in the ground and/or to chain the unmanned vehicle or a part of the unmanned vehicle to an environment objects wherein the means configured to chain the unmanned vehicle or a part of the unmanned vehicle to the environment object comprise at least one of a screwing device, a nailing device, an arresting hook, an adhesive bonding device, or a type of automated shackle lock; - performing or causing the performing of the at least one averting measure.

Lambertus teaches a system for an unmanned vehicle (Lambertus Fig. 1 element 12 ¶[43-45]) detecting a danger (Lambertus Fig. 1 element 26 ¶[43-45]) including at least one averting measures wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle to the environment or to an object in the environment (Lambertus Fig. 2 ¶[46-47]); and 
wherein the at least one averting measure which fixes the unmanned vehicle or a part of the unmanned vehicle comprises the following action: triggering a fixing mechanism (Lambertus Fig. 2 ¶[46-47]), and wherein, for the fixing mechanism, means are configured to anchor the unmanned vehicle in the ground and/or to chain the unmanned vehicle to an environment object (Lambertus Fig. 2 ¶[46-47]),
wherein the means configured to chain the unmanned vehicle or a part of the unmanned vehicle to the environment object comprise at least one of a screwing device, a nailing device, an arresting hook, an adhesive bonding device, or a type of automated shackle lock; - performing or causing the performing of the at least one averting measure (Lambertus Fig. 2 ¶[46-47] at least nailing device).
Thus as shown above Avneri teaches a base invention of an unmanned vehicle detecting dangers in an environment and Lambertus teaches averting measures wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle to the environment or to an object in the environment. These two references are analogous to one another because they are both drawn to unmanned vehicles and their control. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Avneri to apply the teachings of Lambertus because the teaching of averting measures wherein the at least one averting measure belongs to a group of averting measures which fix the unmanned vehicle to the environment or to an object in the environment taught by Lambertus was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an unmanned vehicle detecting dangers in an environment taught by Avneri to yield the advantage of allowing the unmanned vehicle to handle the threat in an effective manner and the results would have been predictable to one of ordinary skill in the art.

With respect to claims 2 and 13 Avneri as modified previously teaches a method for averting a danger, wherein the determining of the at least one averting measure for averting the danger is carried out at least partially depending on the type of danger (Avneri ¶[79-88], Lambertus Fig. 1-2 ¶[43-47]). 

With respect to claims 3 and 14 Avneri as modified previously teaches a method for averting a danger, wherein the determining of the at least one averting measure for averting the danger is carried out by selecting the at least one averting measure for averting the danger from a plurality of averting measures (Avneri ¶[79-88], Lambertus Fig. 1-2 ¶[43-47]). 

With respect to claims 4 and 15, Avneri as modified previously teaches a method for averting a danger, wherein the at least one averting measure belongs to one of the following groups of averting measures: signal-based averting measures, movement-based averting measures, averting measures which act upon contact with the unmanned vehicle or a part of the unmanned vehicle, averting measures which act at a distance from the unmanned vehicle or a part of the unmanned vehicle, (Avneri ¶[79-88], Lambertus Fig. 1-2 ¶[43-47]). 

With respect to claims 5 and 16, Avneri as modified previously teaches a method for averting a danger, wherein a signal-based averting measure comprises the following action: outputting a signal, in particular an optical or acoustic or olfactory signal (Avneri ¶[83-84]). 

With respect to claims 6 and 17, Avneri as modified previously teaches a method for averting a danger, wherein a movement-based averting measure comprises one or more of the following actions: changing the movement speed of the unmanned vehicle, or changing the movement direction of the unmanned vehicle (Avneri ¶[59], Lambertus Fig. 1-2 ¶[43-47]). 

With respect to claims 8 and 19 Avneri as modified previously teaches a method for averting a danger, wherein an averting measure which acts at a distance from the unmanned vehicle or a part of the unmanned vehicle comprises one or more of the following actions: casting a net, triggering a distance electroshock weapon, triggering a sound or radiation cannon, or spraying a liquid or a gas (Avneri ¶[84]). 
With respect to claim 11 Avneri as modified previously teaches a method for averting a danger, wherein the pieces of sensor information originate from one or more of the following sensors: a temperature sensor, a pressure sensor, a brightness sensor, a motion sensor, an acoustic sensor, an ultrasonic sensor, an optical sensor, an infrared sensor, a light sensor, an image sensor, a video sensor, a chemical sensor, a glass breakage sensor, a motion sensor, a radio sensor, a position sensor, a door or window opening sensor or an acceleration sensor (Avneri ¶[15] at least infrared). 
With respect to claim 12 Avneri as modified previously teaches a method for averting a danger, wherein the determining whether a danger exists is carried out according to one or more predetermined rules or according to a pattern recognition algorithm or according to a machine learning algorithm or a combination thereof (Avneri ¶[26, 59, 78] note: automatic operation includes rules which are followed in the form of a program). 
With respect to claim 22 Avneri as modified previously teaches a method for averting a danger, wherein the at least one memory and the program instructions are further configured, together with the at least one processor, to cause the apparatus to perform: obtaining further pieces of sensor information; and determining, at least partially depending on the obtained further pieces of sensor information, whether the danger still exists (Avneri ¶[15, 50]). 

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avneri (US 2006/0038678) in view of Lambertus (US 2013/0125741) and further in view of van den Brerg (US 6,439,162).
With respect to claims 7 and 18, although Avneri as modified previously teaches a method for averting a danger, wherein an averting measure which acts at a distance from the unmanned vehicle or a part of the unmanned vehicle comprises one of a whole host of different weapons (Avneri ¶[85, 87]) the possible weapons usable by Avneri do not comprises one or more of the following actions: changing the surface or a part of the surface of the unmanned vehicle, applying an electrical voltage to the surface or a part of the surface of the unmanned vehicle, or wetting the surface or a part of the surface of the unmanned vehicle with a liquid. 
van den Brerg teaches a system for an unmanned vehicle including one or more of the following actions: changing the surface or a part of the surface of the unmanned vehicle, applying an electrical voltage to the surface or a part of the surface of the unmanned vehicle (van den Brerg Col 1 line 54-58 “applying an electrical voltage”).
Thus as shown above Avneri teaches a base invention of a vehicle which avoids a danger via a plurality of actions and Brerg teaches additional actions which can be undertaken in order to avoid a danger by an autonomous vehicle. These two references are analogous to one another because both are drawn to autonomous vehicles. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Avneri to apply the teachings of Brerg because the teaching of additional actions which can be undertaken in order to avoid a danger by an autonomous vehicle taught by Brerg was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a vehicle which avoids a danger via a plurality of actions taught by Avneri to yield the advantage of allowing the vehicle to deal with additional situations (for example, moving animals away from the autonomous vehicle with electricity) and the results would have been predictable to one of ordinary skill in the art.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avneri (US 2006/0038678) in view of Lambertus (US 2013/0125741) and further in view of Friesen (US 2015/0289122).
With respect to claim 21, although Avneri does teach that they system has a memory, it does not clearly teach that the control apparatus is further configured, together with the at least one processor, to cause the apparatus to perform: storing or prompting the storing of pieces of documentation information for documenting the danger or the averting of the danger. 
Friesen teaches a system for handling emergencies wherein the system is configured, together with the at least one processor, to cause the apparatus to perform: storing or prompting the storing of pieces of documentation information for documenting the danger or the averting of the danger (Friesen ¶[24]). 
Thus as shown above Avneri teaches a base invention of an unmanned vehicle for detecting a dangerous situation and Friesen teaches storing or prompting the storing of pieces of documentation information for documenting the danger or the averting of the danger. These two references are analogous to one another because both are systems for dealing with emergency situations. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Avneri to apply the teachings of Friesen because the teaching of storing or prompting the storing of pieces of documentation information for documenting the danger or the averting of the danger taught by Friesen was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an unmanned vehicle for detecting a dangerous situation taught by Avneri to yield the advantage of a unmanned vehicle that can detect and react to dangers which stores information related to the detections and actions taken for later review by a user in order to improve performance int eh future and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665